IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,196-02


                      EX PARTE WADE JAMES JEFFERSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1328031 IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

murder, and was sentenced to sixty years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Jefferson v. State, No. 14-12-00854-CR (Tex. App. – Houston [14th Dist.] November

7, 2013)(not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance, and that his plea was

not knowingly and voluntarily entered as a result of counsel’s deficient advice. Applicant alleges
                                                                                                        2

that trial counsel erroneously advised him to plead guilty in order to obtain community supervision

from the trial court, although he was not eligible for community supervision due to the nature of the

offense. Applicant also alleges that trial counsel was aware that he suffered from mental illness, but

did not object to the absence of a psychological evaluation and information about his military service

in the pre-sentencing investigation. Applicant alleges that trial counsel failed to investigate or

advance an insanity defense, but instead advised him to enter a guilty plea.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make findings as to whether Applicant’s

open plea of guilty was knowingly and voluntarily entered. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: July 29, 2015
Do not publish